Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 1 of 21   PageID #:
                                   11110




                            EXHIBIT “9”
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 2 of 21            PageID #:
                                   11111




                        IN THE UNITED STATES DISTRICT COURT
                                    FOR HAWAI’I


                                                  )
   EUGENE SCALIA,                                 )
   Secretary of the United States Department of   )
   Labor                                          )
                                                  )   Case No. 1:18 - cv - 155
                         Plaintiff,               )
                                                  )
   v.                                             )
                                                  )
   SHARON L. HERITAGE, as successor to            )
   NICHOLAS L. SAAKVITNE, Deceased;               )
   NICHOLAS L. SAAKVITNE, A LAW                   )
   CORPORATION, a California corporation;         )
   BRIAN J. BOWERS, an individual;                )
   DEXTER C. KUBOTA, an individual;               )
   BOWERS + KUBOTA CONSULTING, INC.               )
   a corporation; BOWERS + KUBOTA                 )
   CONSULTING, INC. EMPLOYEE STOCK                )
   OWNERSHIP PLAN,                                )
                         Defendants.



                EXPERT REPORT AND DISCLOSURES OF GREGORY K. BROWN

                                       November 19, 2020




  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 3 of 21                        PageID #:
                                   11112



                                            Introduction

          The following sets forth my opinions for purposes of the above captioned litigation,
  namely, Eugene Scalia, Secretary of the United States Department of Labor (“Plaintiff”) v. Sharon
  L. Heritage, as successor to Nicholas Saakvitne, Deceased, Nicholas Saakvitne, a Law
  Corporation, a California corporation, Brian J. Bowers, an individual, Dexter C. Kubota, an
  individual, Bowers + Kubota Consulting, Inc., a corporation, Bowers + Kubota Consulting, Inc.
  Employee Stock Ownership Plan (the “ESOP”) in the United States District Court, for the District
  of Hawaii, No. 1:18-cv-155 (this “Litigation”). Sharon L. Heritage, Nicholas Saakvitne, Nicholas
  Saakvitne, a Law Corporation. Brian Bowers, Dexter Kubota, and Bowers + Kubota Consulting,
  Inc. shall be referred to herein as the “Defendants. Bowers + Kubota Consulting, Inc. will be
  referred to herein as “B+KC” or the “Company.”

                                    Allegations and Background

          Plaintiff alleges that the Defendants breached their fiduciary duties under the Employee
  Retirement Income Security Act of 1974, as amended (“ERISA,”) in a December 14, 2012,
  transaction by causing the ESOP to pay a purchase price in excess of fair market value for 100%
  of the company’s capital stock (the “December 2012 ESOP Transaction” or the “Transaction.”)
  Plaintiff also alleged that B+KC has failed to monitor the conduct of Nicholas L. Saakvitne, as the
  ESOP’s trustee in the December 2012 ESOP Transaction.

          The December 2012 ESOP Transaction involved the purchase by the ESOP of 100% of the
  Company’s capital stock pursuant to an ESOP Stock Purchase Agreement in which the ESOP
  purchased all of the issued and outstanding shares (the “Shares”) of the Company’s capital stock
  from the Brian J. Bowers Trust dated December 22, 2010 and the Dexter C. Kubota Trust dated
  March 17, 2006 (“Sellers”) for Forty Million and No/100 Dollars ($40,000,000). Sellers financed
  the entire amount of the Transaction through promissory notes issued to Sellers by the ESOP. The
  Transaction structure was relatively straightforward and did not involve senior bank financing or
  Seller warrants.

          In connection with and prior to the Transaction, B+KC appointed Nicholas L. Saakvitne as
  the sole Trustee and independent fiduciary of the ESOP. and Mr. Saakvitne then selected Libra
  Valuation Associates, Inc. (“Libra”) as the ESOP’s independent appraiser and financial advisor.
  B+KC and Mr. Saakvitne executed an ESOP plan document and a separate ESOP Trust
  Agreement. B+KC, Mr. Saakvitne, and Sellers also executed an ESOP Stock Purchase Agreement
  among the Company, Sellers and the ESOP and ESOP Loan and Pledge Agreement for each Seller
  and the Company and the ESOP.

                                  Assignment and Compensation

          Counsel for Defendants Mr. Brian J. Bowers and Mr. Dexter C. Kubota, David R.
  Johanson, Esq., Senior Partner of Hawkins Parnell & Young, LLP, has retained me to provide
  certain opinions as an expert concerning the Transaction in light of my 45-year career in designing
  transactions similar to the Transaction and representing corporations, selling shareholders, and
  Employee Retirement Income Security Act of 1974, as amended (“ERISA”), fiduciaries in similar
  transactions.


                                                  2
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 4 of 21                                           PageID #:
                                   11113



         My compensation for this assignment is at the hourly rate of $725. My compensation is
  not contingent upon my conclusions or the outcome of this Litigation.

                                 Summary of Qualifications and Experience

         The opinions expressed are based on my 45 years of legal practice as an employee benefits,
  ERISA, and executive compensation lawyer (1976-2020), during which I have spent a majority of
  my law practice time working on employee stock ownership plan transactions. In this respect, I
  have represented corporations and boards of directors, lenders, trustees, selling shareholders,
  independent fiduciaries and plan committees (among others) in transactions structured in the same
  manner as the Transaction. I have acted as an expert witness in federal and state courts in matters
  involving ERISA, employee stock ownership plan transactions, executive employment agreements
  and executive deferred compensation plans and tax-qualified retirement plans. Attached hereto as
  Exhibit A is my curriculum vitae.

                                      Testimony During Last Four Years

          I have testified at trial once during the last four years Fish, et al. v. GreatBanc, et al., United
  States District Court for the Northern District of Illinois, Case No. 1:09-cv-01668. 1 I have testified
  five times at a deposition in the last four years in the cases of Citizen Community Federal v. Silver,
  Friedman & Taft, LLP, United States District Court for the Western District of Wisconsin, Case
  No. 12-cv-648, Fish et al. v. GreatBanc, et al., and Spear, et al. v. Fenkell, et al., United States
  Court for the Eastern District of Pennsylvania, Case No. 2:13-cv-02391, Hugler v. Veronica
  Mueller, Roger Mueller, et al., United States Court for the Eastern District of Wisconsin,
  Milwaukee Division, Case No. 2:13-cv-01302, Allen v. GreatBanc Trust Company, Northern
  District of Illinois, Eastern Division, Case No. 1:15-cv-03053, Innis v. Bankers Trust Company of
  South Dakota, United States District Court for the Southern District of Iowa, Central Division,
  Case No. 4:16-cv-00650-RGE-SBJ, and Brincefield et al. v. Studdard, et al., United States Court
  for the Eastern District of Virginia, Richmond Division, Case No. 3:17-cv-718-JAG.

                                      Publications During Last Ten Years

           I have authored or co-authored the following publications during the last 10 years:

                   Holland & Knight Legal Alerts

                   “ESOPs” Bureau of National Affairs,” Tax Management Portfolio, 354-4th (1987);
                    354-5th (1991); 354-7th (2004); and, 354-5th (2010)




           1
              The court in this case entered judgment in favor of the defendants on all counts and stated in paragraph 350
  of the decision as follows: Mr. Brown also gave the opinion that a monitoring fiduciary must balance its need to
  observe the trustee with the need to preserve the trustee’s independence by not meddling with the trustee’s fulfillment
  of its duties. (DX-776 at 13; Tr. 5218:17-5219:5.) This was particularly persuasive to the Court because requiring
  defendants to inject themselves into GreatBanc’s decision-making process to satisfy ERISA’s duty to monitor is
  contrary to the very reason an ESOP sponsor should hire an independent fiduciary and/or trustee.


                                                             3
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 5 of 21                      PageID #:
                                   11114



                   “Fiduciary Lessons from DOL’s Win in Employee Stock Case,” Law 360,
                    September 9, 2019

                   “Division of Retirement Plan Assets Upon Divorce,” Illinois Institute for
                    Continuing Legal Education Family Law Handbook, 1992, 1998, 2004, 2006, 2011

                   “Investment in Employee Stock Ownership Plans Clarified Through Recent
                    Developments” Journal of Taxation of Investments (Summer 2003, Vol. 20, No. 4)

                   “An Update on Multi-Stage ESOP Transactions,” The Journal of Employee
                    Ownership Law and Finance (Fall 2003, Vol. 15, No. 4)

                   “Reaching an Optimal Level of Employee Ownership In a Profit Sharing
                    Plan/401(k) Plan,” Section 401(k) Plans and Employee Ownership, Fourth Edition,
                    (Oakland, CA, NCEO 2003)

                   Section 401(k) Plans and Employee Ownership, Rodrick, The National Center for
                    Employee Ownership (2004, 4th Ed.)

                   The Handbook of Employee Benefits, Rosenbloom, Dow Jones Irwin (2005)

                   Employee Stock Ownership Plans, Smiley and Gilbert, Prentice Hall Rosenfeld
                    Launer Publications (New York, 2006)

                   “S Corporation ESOP Double Jeopardy: Sections 409A and 409(p),” New York
                    University Review of Employee Benefits and Executive Compensation 2006,
                    Chapter 7, Matthew Bender & Company, Inc.

                   “What The Matrimonial Lawyer Needs To Know About Non-Qualified Deferred
                    Compensation,” Journal or the American Academy of Matrimonial Lawyers, Vol.
                    20, page 217, 2007

                   “What The Matrimonial Lawyer Needs to Know About Non-ERISA Plans,
                    Executive Compensation, and Other Related Plans,” Journal of the American
                    Academy of Matrimonial Lawyers, Vol. 26, page 601, 2014

                   “Fiduciary Hurdles in Selling an ESOP-Owned Company,” New York University
                    Review of Employee Benefits and Executive Compensation 2007, Chapter 19,
                    Matthew Bender & Company, Inc.

                   “New Challenges in Operating Defined Contribution Plans,” New York University
                    Review of Employee Benefits and Executive Compensation 2008, Chapter IS,
                    Matthew Bender & Company, Inc.

                   “Managing Risk in Your Defined Contribution Plan Company Stock Fund,” New
                    York University Review of Employee Benefits and Executive Compensation 2009,
                    Chapter 8, Matthew Bender & Company, Inc.


                                                   4
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 6 of 21                      PageID #:
                                   11115



                   “Information and Strategies for Dealing With the IRS and DOL on Qualified
                    Retirement Plan Matters,” New York University Review of Employee Benefits and
                    Executive Compensation 2010, Chapter 11, Matthew Bender & Company, Inc.

                   “Special Considerations in Designing and Operating an ESOP,” BNA Benefit
                    Practitioners’ Strategy Guide, BPRC, July 29, 2011

                   “Employee Stock Ownership Plans In Corporate Transactions,” Financier
                    Worldwide, October, 2011

                   “Employer Stock Issues In Qualified Plans,” The Practical Tax Lawyer, November
                    2011

                   “Legal Update,” ESOP Report, The ESOP Association, November 2011, March
                    2012, March 2013, May 2014, April 2015, August 2016

                   “Where Are We Going With Fiduciary Indemnification?” New York University
                    Review of Employee Benefits and Executive Compensation 2012, Chapter 8,
                    Matthew Bender & Company, Inc.

                   “10 Questions: Buying and Selling ESOP Companies,” Financier Worldwide,
                    August 2012

                   “TalkingPoint: Outlook for ESOPs in 2013,” Financier Worldwide, April 2013

                   “Moench Presumption Marches Forward” New York University Review of
                    Employee Benefits and Executive Compensation 2013, Chapter 15, Matthew
                    Bender & Company, Inc.

                                        Documents Considered

           1.       Complaint filed in the U.S. District Court for the Division of Hawaii in this
                    Litigation on April 27, 2013

           2.       Motion by Company, Brian J. Bowers and Dexter C. Kubota to Dismiss Complaint

           3.       Court’s Order Denying Motion by Company, Brian J. Bowers and Dexter C.
                    Kubota to Dismiss Complaint

           4.       Answer and Affirmative Defenses of Defendants Brian J. Bowers and Dexter C.
                    Kubota

           5.       Bowers + Kubota Consulting, Inc. Employee Stock Ownership Plan, Effective as
                    of January 1, 2012 (RHYL 000212-000.312)

           6.       Bowers + Kubota Consulting, Inc. Employee Stock Ownership Trust Agreement,
                    dated December 11, 2012 (RHYL 000313-000.321)


                                                   5
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 7 of 21                    PageID #:
                                   11116



           7.    Bowers + Kubota Consulting, Inc. Employee Stock Ownership Plan Summary Plan
                 Description (RHYL 000322-00352)

           8.    Bowers + Kubota Consulting, Inc. Resolution of Board of Directors by Unanimous
                 Written Consent Without a Meeting, dated December 3, 2012 (RHYL 000353-
                 000354)

           9.    Joint Action of the Directors and Shareholders of Bowers + Kubota Consulting,
                 Inc. Effective December 10, 2012 (RHYL 000355-000358)

           10.   Amended and Restated Articles of Incorporation of Bowers + Kubota Consulting,
                 Inc. (RHYL 000359-000365)

           11.   Amended and Restated Bylaws of Bowers + Kubota Consulting, Inc. (RHYL
                 000366-000379)

           12.   ESOP Stock Purchase Agreement, dated December 14, 2012 (RHYL 000380-
                 000396)

           13.   ESOP to Seller Note – Bowers, December 14, 2012 (RHYL 000397-000398)

           14.   ESOP to Seller Note – Kubota, December 14, 2012 (RHYL 000399-000400)

           15.   ESOP to Seller Loan and Pledge Agreement – Bowers, dated December 14, 2012
                 (RHYL 000401-000409)

           16.   ESOP to Seller Loan and Pledge Agreement – Kubota, dated December 14, 2012
                 (RHYL 000410-000420)

           17.   Guaranty, dated December 14, 2012 (RHYL 000439-000444)

           18.   Libra Valuation Advisors, Inc. Engagement Letter with Nicholas L. Saakvitne and
                 the Company, dated December 7, 2012 (RHYL 000466-000470)

           19.   Libra Valuation Advisors, Inc. Fair Market Value and Fairness Opinion dated
                 December 14, 2012 (RHYL 000471-000474)

           20.   Draft Bowers + Kubota Consulting, Inc. Stock Appreciation Rights Plan (RHYL
                 000528-000545)

           21.   Brian J. Bowers’ Employment Agreement with the Company dated December 14,
                 2012 (RHYL 000445-000454)

           22.   Dexter C. Kubota Employment Agreement with the Company dated December 14,
                 2012 (RHYL 000455-000464)

           23.   Bowers + Kubota Consulting, Inc. Employee Stock Ownership Trust Written
                 Consent of the Trustee dated February 21, 2013 (RHYL 000480-000482)


                                                6
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 8 of 21                      PageID #:
                                   11117



           24.   Joint Resolution of the Board of Directors and Shareholders of Bowers + Kubota
                 Consulting, Inc. dated February 21, 2013 (RHYL 000491-000493)

           25.   February 15, 2013, Bowers + Kubota Consulting, Inc. Employee Stock Ownership
                 Trust, Trustee Action Approving Amendment and Assumption of Loans and Loan
                 Documents (RHYL 000494-000505)

           26.   Consent to Amendment and Assumption of Loan and Loan Documents and
                 Assignment of Collateral – Bowers dated March 1, 2013 (RHYL 000506-000507)

           27.   Consent to Amendment and Assumption of Loan and Loan Documents and
                 Assignment of Collateral – Kubota dated March 1, 2013 (RHYL 000508-000509)

           28.   ESOP Note – 2013, dated March 1, 2013 (RHYL 000510)

           29.   ESOP Loan and Pledge Agreement – 2013, dated March 1, 2013 (RHYL 000511-
                 000520)

           30.   Joint Consent of Directors and Shareholders of Bowers + Kubota Consulting, Inc.,
                 dated September 24, 2012 (RHYL 000525-000527)

           31.   Deposition Transcript for Dexter C. Kubota, dated October 7, 2020 (“Kubota
                 Dep.”) and Exhibits

           32.   Deposition Transcript for Dawn Marugame, October 7, 2020 (“Marugame
                 Deposition”) and Exhibits

           33.   Deposition Transcript for Thomas Nishihara (“Nishihara Deposition”), September
                 29, 2020 and Exhibits

           34.   Deposition Transcript for Gary Kuba, October 5, 2020 (“Kuba Deposition”) and
                 Exhibits

           35.   Administrative Deposition Transcript for Gregory M. Hansen, February 23, 2018
                 (“Hansen Deposition”) and Exhibits

           36.   Administrative Deposition Transcript for Gregory E. Kniesel, ASA, dated
                 December 22, 2017 (“Kniesel 1st Deposition”) and Litigation Department
                 January 23, 2018 (“Kniesel 2nd Deposition”) and Litigation Deposition, October 20,
                 2020 and Exhibits

           37.   Administrative Deposition Transcript for Brian J. Bowers, dated February 23, 2019
                 (“Bowers 1st Deposition”) and Exhibits, and Litigation Deposition Transcript for
                 Brian J. Bowers, dated October 13, 2020 (“Bowers 2nd Deposition”)

           38.   Administrative Deposition Transcript for Nicholas L. Saakvitne, dated November
                 21, 2017 (“Saakvitne Deposition”) and Exhibits



                                                 7
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 9 of 21                   PageID #:
                                   11118



           39.   Libra Valuation Advisors, Inc. Valuation Report as of December 14, 2012, dated
                 June 4, 2013 (DOL 001536-001595)

           40.   Form 5500 for the ESOP Plan Year 2012

           41.   Form 5500 for the ESOP Plan Year 2013

           42.   Form 5500 for the ESOP Plan Year 2014

           43.   Form 5500 for the ESOP Plan Year 2015

           44.   Form 5500 for the ESOP Plan Year 2016

           45.   Form 5500 for the ESOP Plan Year 2017

           46.   Form 5500 for the ESOP Plan Year 2018

           47.   URS non-binding initial indication of interest, dated December 3, 2011
                 (B+KC005141-005144)

           48.   GMK Consulting Valuation Advisory Service Fair Market Valuation for B+KC,
                 dated May 8, 2012 (Bowers/Kubota 007186-007214)

           49.   E-mail chain among Gregory M. Hansen, Esq., Gregory E. Kniesel, ASA, Brian J.
                 Bowers and Dexter C. Kubota, October 18, 2012 through October 30, 2012
                 (Bowers/Kubota 012745-012747)

           50.   Follow-Up Questions and Answers (between Gregory E. Kniesel, ASA and
                 B+KC), dated November 15, 2012 (Bowers/Kubota 007608-007615)

           51.   E-mail chain among Gregory E. Kniesel, ASA, Brian J. Bowers and Gregory M.
                 Hansen, Esq. from November 15, 2012, through November 18, 2012
                 (Bowers/Kubota 012710-012711)

           52.   E-mail from Gregory M. Hansen, Esq. to Nicholas L. Saakvitne, dated
                 November 21, 2012 (DOL 005009)

           53.   E-mail chain among Gregory M. Hansen, Esq., Brian J. Bowers, Dexter C. Kubota
                 and Nicholas L. Saakvitne, December 11, 2012 (DOL 001463-001465)

           54.   E-mail chain among Gregory M. Hansen, Esq., Brian J. Bowers, Dexter C. Kubota
                 and Nicholas L. Saakvitne, dated December 11, 2012 (DOL 001494-001496)

           55.   E-mail chain among Gregory M. Hansen, Esq., Brian J. Bowers, Dexter C. Kubota
                 and Nicholas L. Saakvitne, dated December 11-12, 2012 (Bowers/Kubota
                 0182391-0182394)




                                                8
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 10 of 21                           PageID
                                 #: 11119



           56.   E-mail chain among Gregory M. Hansen, Esq., Brian J. Bowers, Dexter C. Kubota
                 and Nicholas L. Saakvitne, dated December 11, 2012 (Bowers/Kubota 018235-
                 018238)

           57.   E-mail chain among Brian J. Bowers, Gregory M. Hansen, Esq., Dexter C. Kubota
                 and Thomas Nishihara, dated August 6 to 28, 2012 (Bowers/Kubota 018272-
                 018274)

           58.   E-mail messages among Brian J. Bowers, Gregory M. Hansen, Esq. and Gary Kuba,
                 dated June 19,2012 to September 2, 2012 (DOL 001927-001930)

           59.   E-mail chain among Brian J. Bowers, Dexter C. Kubota and Thomas Nishihara,
                 dated July 26, 2012 (B+KC 001922)

           60.   Email message from Gregory M. Hansen to Gary Kuba, dated August 31, 2012
                 (DOL 001926)

           61.   Email message from Brian J. Bowers to Gregory M. Hansen, dated September 12,
                 2012 (B+KC 002507)

           62.   Email messages between Gregory M. Hansen and Gary Kuba, dated October 8 and
                 13, 2012 (BK Exhibits 193 and 194 and Bowers/Kubota 012777)

           63.    Email messages from Gregory M. Hansen to Gary Kuba and Gregory E. Kniesel,
                 dated October 17, 2012 (Bowers/Kubota 012734, 012776, and 012869)

           64.   Email message from Gregory E. Kniesel to Gregory M. Hansen and Brian J.
                 Bowers, dated October 18, 2012 (Bowers/Kubota 012732)

           65.   Financial Statements and Valuation Analysis (110133050-110133075)

                                               Opinions

         Based on my review of the foregoing documents to date, my knowledge and my experience
  in advising and counseling many clients, including, but not limited to, plan sponsors, selling
  shareholders, trustees, plan committees, and independent fiduciaries, with respect to their
  employee stock ownership plan transactions, the following are my opinions:

          1.      It is quite common for individual sellers of employer stock to an employee stock
  ownership plan to arrange to have the plan sponsor engage an independent fiduciary and/or trustee
  on behalf of an ESOP to make the decision to purchase the employer stock. This is done to
  eliminate conflicts of interests that such sellers may have in a given transaction and to assure that
  the best interests of ESOP participants are served.

          2.      Where, as in this case, an ERISA independent fiduciary and trustee like Nicholas
  L. Saakvitne makes the decision regarding this ESOP to purchase company stock, it is (and at the
  time of this Transaction was) usual and customary that the independent fiduciary or trustee conduct
  due diligence with respect to the Transaction by:

                                                   9
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 11 of 21                           PageID
                                 #: 11120



                   reviewing valuations reports furnished by an independent appraiser (Libra
                    Valuation Advisors, Inc.) and relevant Company financial statements and any
                    projected financial performance that may be available and communicate directly
                    with the independent appraiser about the report, its conclusions, methodologies and
                    assumptions.

                   interviewing Sellers and Company management regarding Company operations
                    and financial performance.

                   reviewing Company organizational documents such as articles of incorporation,
                    bylaws, shareholder agreements, etc.

                   reviewing transactional documents, including, but not limited to, the ESOP Stock
                    Purchase Agreement, ESOP Loan and Pledge Agreement, and promissory note(s).

                   requesting and receiving a valuation opinion letter, dated on the same date as the
                    transaction, to the effect that the purchase price to be paid by the ESOP for the
                    employer stock is not in excess of fair market value.

          3.      In the Transaction, B+KC engaged an independent fiduciary and trustee by
  agreement dated November 21, 2012 (Exhibit 3 to Nicholas L. Saakvitne Administrative
  Deposition transcript), in which the Company engaged Nicholas L. Saakvitne to review the
  proposed Transaction in order to determine whether the proposed purchase of Company capital
  stock by the ESOP from Sellers was appropriate and in the best interests of the ESOP participants
  and not in excess of fair market value. If independent fiduciary and/or trustee were to conclude
  that the acquisition was appropriate and that the purchase price was for no more than fair market
  value, the trustee and/or independent fiduciary would execute the transaction documents and take
  such other steps as are necessary to complete other transactions.

        4.    Nicholas L. Saakvitne did the following with respect to the Transaction upon his
  engagement:

                   interviewed Gregory E. Kniesel, ASA of Libra Valuation Advisors, Inc. regarding
                    Libra’s due diligence and December 14, 2012 fair market value and fairness
                    opinion letter,

                   reviewed the Libra Valuation Advisors, Inc. November 21, 2012, summary
                    valuation report (“November 2012 Valuation Report”) in detail and verified the
                    professional qualifications of Libra,

                   reviewed December 11, 2012 valuation schedules prepared by Libra,

                   interviewed Sellers regarding why they wanted to sell to the ESOP and obtained
                    substantial due diligence about the Company from Sellers,




                                                    10
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 12 of 21                           PageID
                                 #: 11121



                   together with Libra Valuation Advisors, Inc., conducted an onsite visit to Company
                    headquarters and interviewed senior management regarding business performance,
                    prospects, backlog, quality of receivables, etc., and

                   reviewed the ESOP plan document and the Transaction documents.

  All of these actions reflected usual and customary practice by an ERISA independent fiduciary
  and trustee at the time of the Transaction.

          5.      In considering and evaluating the proposed Transaction, Nicholas L. Saakvitne
  noted that the purchase price ($40,000,000) was within the range of fair market value indicated by
  Libra Valuation Advisors, Inc., the terms of the financing were favorable and reasonable to the
  ESOP, and the interest rate on each ESOP Loan and Pledge Agreement was within an appropriate
  range.

          The due diligence materials generated by Libra Valuation Advisors, Inc. with respect to
  this Transaction reflect a thorough, deliberate approach for the Trustee and independent fiduciary
  in evaluating the Transaction. These materials are indicative of usual and customary practices of
  an independent fiduciary and trustee at the time of the Transaction.

         6.      The Trustee, after reviewing the November 21, 2012, Valuation Report, and
  December 11, 2012, valuation schedules prepared by Gregory E. Kniesel, ASA, concluded that
  these materials were prepared in compliance with all relevant valuation guidelines. Nicholas L.
  Saakvitne also reviewed the control premium reflected in these preliminary Valuation Reports and
  concluded that its use was appropriate, and that a control premium was warranted given that the
  ESOP obtained control in fact of B+KC on December 14, 2012.

          My experience at the time of this Transaction is that an independent trustee and fiduciary
  determines value based, in part, on the input of its independent appraiser and financial advisor, but
  also based on its own independent judgment, due diligence, and experience. It is apparent that the
  Trustee and independent fiduciary did so in this Transaction. In doing so, the Trustee and
  independent fiduciary exercised his discretion and acted in the manner consistent with that of an
  ERISA fiduciary in my experience.

          The URS indication of interest letter from December 5, 2011, was, in my experience, a red
  herring to the Transaction inasmuch as it was a non-binding proposal with little or no due diligence
  done by URS and which was dismissed by the Company’s Board of Directors and Sellers.
  Moreover, this letter states that it is not an offer and does not obligate URS to make an offer. This
  indication of interest was not based on financial information furnished by the Company (Bowers
  2nd Deposition, 100:14-17, 22-25). Such proposals are all too common and of little or no value.

          7.     The analysis done by Libra Valuation Advisors, Inc. prior to its formal written
  engagement by Nicholas L. Saakvitne on behalf of the ESOP and the engagement of Nicholas L.
  Saakvitne by the Company and Libra’s subsequent engagement was, in my experience at the time
  of the Transaction, not uncommon and does not appear to have compromised the independence of
  Messrs. Saakvitne or Kniesel for purposes of the Transaction. The Company had already reviewed
  the GMK valuation in May 2012 and the preliminary valuation analysis performed by Libra


                                                    11
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 13 of 21                           PageID
                                 #: 11122



  Valuation Advisors, Inc. on November 21, 2012 and on December 11, 2012, reached similar
  valuation ranges. Nicholas L. Saakvitne, upon his engagement by the Company, had access to
  these preliminary valuations and ample opportunity to discuss them with Libra Valuation
  Advisors, Inc. while Libra updated its analysis and conclusions leading up to the closing of the
  Transaction and delivery of its closing fair market value and fairness opinion letter on the closing
  date, December 14, 2012. Nicholas L. Saakvitne was able to benefit from Libra Valuation
  Advisors, Inc.’s involvement with the Company since October 2012 and quickly updated and
  familiarized himself with the Company and the proposed Transaction. This allowed Mr. Saakvitne
  to deal with the necessary turnaround related to closing the Transaction on a basis that he was
  comfortable with, helped by the straightforward structure of the Transaction (e.g., no senior bank
  financing or Seller warrants). All of this appears to be consistent with my observations during my
  45-year career involving similar Transactions.

          In this regard, Mr. Kuba expressed some discomfort with the “structure” of the proposed
  transaction which he was unfamiliar with and which involved a premium for one of the classes of
  stock (See Kuba Deposition pp. 54.9-59.1 and pp. 196.25-199.5). That apparently relates to a
  convertible preferred structure being considered by the Company and the Sellers which ultimately
  was abandoned in favor of the 100% ESOP S corporation structure that was used; S corporations
  can have only one class of stock, so a convertible preferred was not used in the 2012 ESOP
  Transaction. Based on my experience, convertible preferred ESOP transactions were common
  during the 1980’s and 1990’s before S corporation ESOPs were made permissible by
  Congressional action, so that it is understandable that Mr. Kuba would be unfamiliar with
  convertible preferred stock ESOP transactions.

         I have observed that item 1.d of Schedule H of the Form 5500 filed for the ESOP for the
  2012 plan year indicates that the net fair market value of the Shares of Company stock purchased
  by the ESOP on December 31, 2012, was approximately $6.5 million, just 17 days after the
  Transaction closed. This value reflects a reduction for the debt incurred to close the Transaction.
  Thus, my factual observation is that the ESOP purchased the Shares at a discount. In other words,
  the purchase price was $40 million, and the ESOP took on $40 million of debt to purchase the
  Shares. The expected net fair market value of the ESOP’s Shares immediately after the
  Transaction closing would be $0. Instead, the $6.5 million fair market value of the Shares on
  December 31, 2012, reflects the fact that the ESOP realized a discount in the purchase price on the
  closing date (December 14, 2012)

          8.      While the delivery by Libra Valuation Advisors, Inc. of the full valuation report for
  the Transaction to the Trustee and independent fiduciary in June 2013 was later than is typical,
  this delivery did not compromise the Transaction, as the Trustee and independent fiduciary had
  access to the Company’s financial statements and very reasonable and accurate projections and
  Libra Valuation Advisors, Inc.’s schedules and other supporting information for its closing fair
  market value and fairness opinion letter to the Trustee and independent fiduciary. It does not
  appear that relevant information in the June 4, 2013, valuation report is materially different than
  what the Trustee and independent fiduciary reviewed prior to the December 14, 2012, closing of
  the Transaction.

          9.     It does not appear to me, based on my experience, that Nicholas L. Saakvitne bid
  against himself, as alleged in paragraph 27 of the Complaint. It appears that the two-hour time

                                                   12
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 14 of 21                             PageID
                                 #: 11123



  zone difference between California (where Mr. Saakvitne was) and Hawai’i (where Mr. Bowers
  was) has helped to create confusion in this respect. The chart below summarizes what really
  appears to have happened (Bowers/Kubota (018235-018238 and DOL 001494-001496):

   Date and Time             Sender                  Recipient        Terms Offered
   December 10, 2012         Bowers                  Saakvitne        $41 mm/20 year
   10:24:58 p.m. PST                                                  amortization / 10% interest
   8:24:58 p.m. Hawai’i

   December 11, 2012         Saakvitne               Bowers           $39 mm/ 25 year
   1:42 p.m. Hawai’i                                                  amortization / 6% interest
   3:42 p.m. PST

   December 11, 2012         Bowers                  Saakvitne        $40 mm/ 25 year
   6:01:17 p.m. PST                                                   Amortization / 8% interest
   4:01:17 p.m. Hawai’i

   December 11, 2012         Saakvitne               Bowers           $40 mm / 25 year
   4:55 p.m. Hawai’i                                                  amortization 6% interest
   6:55 p.m. PST

   December 11, 2012         Bowers                  Saakvitne        Accepts Counteroffer
   7:23 p.m. Hawai’i
   9:23 p.m. PST

          10.     While it is generally recognized that a board of directors who appoints an
  independent trustee and/or fiduciary of an employee benefits plan has an ERISA fiduciary duty
  under ERISA to monitor the performance of that independent trustee, such monitoring usually
  does not involve day-to-day supervision of the independent trustee and fiduciary. Rather, in my
  experience, such monitoring normally involves periodic observations of independent trustee and
  fiduciary activities involved in the performance of its duties and responsibilities. Where an
  independent trustee and fiduciary is involved, the board of directors must balance its need to
  observe the performance of the independent trustee and fiduciary with the need to preserve the
  trustee’s and fiduciary independence by not meddling with the independent trustee’s and
  fiduciary’s fulfillment of its duties.

          It is a usual and customary practice that a monitoring trustee, such as a board of directors,
  have a foundational understanding of the nature of the independent fiduciary’s and trustee’s
  ERISA fiduciary responsibilities, a basic understanding of the work to be performed, and an
  awareness that the independent fiduciary and trustee is acting in the best interests of the ESOP
  participants. Based on my experience as noted in this Report, I conclude that the actions of the
  Board of Directors of the Company were typical of a board of directors with ERISA fiduciary
  monitoring responsibilities. The B+KC Board of Directors had sufficient data, information and
  opportunity to monitor the activities of the Trustee and independent fiduciary and assured
  themselves that the Trustee and independent fiduciary was fulfilling his fiduciary duties under
  ERISA on behalf of the ESOP participants and acted in accordance with regular and customary
  practices of a board of directors charged with monitoring an independent trustee and fiduciary.

                                                   13
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 15 of 21                               PageID
                                 #: 11124



          11.     I note that the Board of Directors of the Company was unaware of any facts relevant
  to the Transaction that would have led them to conclude that completion of the Transaction would
  violate the fiduciary provisions of ERISA. The B+KC Board of Directors did not know that the
  purchase price in the Transaction exceeded the fair market value of the Shares purchased by the
  ESOP. To the contrary, it was not obvious to the B+KC Board of Directors that the fair market
  value of the Shares was less than $40 million, as valuation is a very subjective matter. In fact,
  based on the GMK Consulting Valuation Report of May 9, 2012, the B+KC Board of Directors
  had reason to believe that the Transaction price of $40 million was within an acceptable range of
  fair market value and raised no “red” or “yellow” flags. The B+KC Board of Directors and Sellers
  shad first-hand knowledge of the disciplined methodology used in developing the Company’s
  projections and that the Company provided appropriate, accurate, and reasonable financial
  information and projections to Libra Valuation Advisors, Inc. and the Trustee and independent
  fiduciary.

          12.    B+KC engaged Nicholas L. Saakvitne in order to remove the individual members
  of the B+KC Board of Directors and Seller individually from direct ERISA responsibility for the
  Transaction, which involved each of the B+KC Board of Directors’ members as a Seller. Thus,
  neither of the members of the B+KC Board of Directors could have participated in the Trustee’s
  and independent fiduciary’s alleged breach of its fiduciary duties under ERISA. As
  aforementioned, and based upon my experience, the B+KC Board of Directors would not have
  acted consistently with the arm’s–length structure of the Transaction by interfering with the
  independent trustee and fiduciary process involved in its negotiation of the purchase price and
  terms of the Transaction in their capacity as members of the Board of Directors of the Company.

          13.    The Transaction included several elements which, based upon my experience, are
  consistent with a change in control of the Company:

                (a) the ESOP became the 100% owner of the Company,

                (b) the ESOP plan and Trust Agreement provided the Trustee and independent
                    fiduciary with complete discretion as to the voting of the Shares, and

                (c) the employment agreements for each of the Sellers froze their compensation for
                    five years following the Transaction and provided that incentive bonuses would
                    be conditioned upon Company performance in excess of EBITDA projections.

          The fact that each Seller remained as an B+KC officer and Board member does not mean
  that control was not transferred to the ESOP in light of these developments, change for the sake of
  change is not relevant, particularly where B+KC performance did not make changes in
  management of the Board necessary or desirable.

           14.     In my experience, U.S. Department of Labor (“DOL”) investigations often times
  ask some providers, such as trustee and independent fiduciaries, what other ESOP transactions
  they were involved in during a specific period as a part of the DOL’s regular investigative process
  to see if there is a trend of a certain structure, activity or otherwise, and for the purposes of issuing
  Subpoenas and obtaining additional information about a particular service provider’s or
  professional fiduciary’s alleged conduct that violates ERISA.

                                                     14
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 16 of 21                              PageID
                                 #: 11125



          More recently, I have observed that the DOL has begun to focus their investigation function
  on the service providers and professional fiduciaries to ESOPs rather than the individual plan
  sponsors in what is called a "book of business” investigation. In a book of business investigation,
  the DOL issues a subpoena to a financial advisor or a trustee and independent fiduciary who is in
  the ESOP valuator or trustee business and requests documents, irrespective of any specific
  transaction, but which involve any transaction in which the service provider or professional
  fiduciary has been involved. The scope of the request typically covers a set timeframe, i.e. three
  years prior to current year and request production of documents that identify the following for each
  and every ESOP transaction in which the service provider or professional fiduciary was involved:

                (a) the name, address, employer identification number and plan number of the ESOP;

                (b) the date on which [service provider or professional fiduciary] was formally
                    engaged to represent the ESOP with respect to the ESOP transaction;

                (c) the date on which the closing took place for the ESOP transaction;

                (d) the total amount paid by the ESOP or received by the ESOP;

                (e) the face value of any notes, amount of cash or other consideration received by the
                    seller(s) from any source relating to the ESOP transaction or pursuant to a
                    redemption or similar agreement;

                (f) whether the ESOP transaction included the issuance of warrants, options and/or
                    stock appreciation rights, and the equity ownership percentage they represented
                    on a fully-diluted basis;

                (g) the percentage of issued and outstanding shares that was purchased or sold to
                    increase or decrease the ESOP's ownership interest;

                (h) the type of shares sold, i.e. common, preferred etc.;

                (i) the name of the valuation firm [if not a valuation firm book of business
                    investigation] retained to provide services to the ESOP;

                (j) the names of any consultants that the plan sponsor retained to advise it on the
                    purchase or sale of employer securities by the ESOP;

                (k) whether [service provider or professional fiduciary, if a trustee] was retained to
                    serve as a trustee for the ESOP after the ESOP transaction closed; and

                (l) the capacity, role and/or authority exercised by [service provider or professional
                    fiduciary] for each ESOP transaction.




                                                     15
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 17 of 21                     PageID
                                 #: 11126



         I reserve the right to expand or modify these opinions as additional information becomes
  available.



           November 19, 2020

                                                     Gregory K. Brown




                                                16
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 18 of 21                        PageID
                                 #: 11127



                                              Exhibit A

                                         Curriculum Vitae of
                                   GREGORY K. BROWN, Partner
                                             Polsinelli PC
                                 150 North Riverside Plaza, Suite 3000
                                       Chicago, IL 60606-1599
                                            (312) 463-6335
                                         (312) 893-2033 (Fax)
                                       gbrown@polsinelli.com


  Gregory K. Brown focuses on the practice of Employee Benefits and Executive Compensation.
  He has experience in all aspects of employee benefits and executive compensation, including
  extensive work with employee stock ownership plans (ESOPs) and the Employee Retirement
  Income Security Act (ERISA); he is the author and co-author on numerous articles and is a frequent
  speaker on ESOPs and all areas of employee benefits and executive compensation. He has also
  served as an expert witness on various employee benefits and ESOP matters.

  Greg is a member of the

                                       American Bar Association,
                                  The ESOP Association of America,
                     including its Legislative & Regulatory Advisory Committee,
                            The National Center for Employee Ownership,
                            Employee-Owned S Corporations of America,
                                   including its Advisory Committee
                                                  and
                           American College of Employee Benefits Counsel
  He is the emeritus Chair of the Subcommittee on ESOPs for the Employee Benefits Committee of
  the Section of Taxation of the American Bar Association; is a past member of The Board of
  Directors of The ESOP Association; is a past Chair of the ESOP Association Legislative &
  Regulatory Advisory Committee; is a past Chair of the Employee Benefits Section of the Illinois
  State Bar Association (past co-editor of the Employee Benefits Section); is a past Chairman of the
  Employee Benefits Committee of the Chicago Bar Association.

  Profiled: is profiled in Marquis Who’s Who in America (50th through 60th Ed.) and Who’s Who
  in American Law (8th through 14th Ed.); is listed in The Best Lawyers in America (1995-2013);
  is listed in Chambers USA: America’s Leading Lawyers for Business (2007-2014); is listed in
  Illinois Super Lawyers (2005-2013); recognized as one of “The Most Powerful Employment
  Attorneys in America (June 2012) by Human Resources Executive magazine; also recognized in
  2009 through 2014 as one of the nation’s “Top Employment Attorneys” by Human Resources
  Executive magazine.

  Education: J.D., University of Illinois (1976); B.S., University of Kentucky (1973).

  Bar Membership: Illinois.



  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 19 of 21                     PageID
                                 #: 11128



  He is the author of

     “Division of Retirement Plan Assets Upon Divorce”, Journal of the American Academy of
      Matrimonial Lawyers, Vol. 3, page 33, 1987

     “Division of Retirement Plan Assets Upon Divorce,” Illinois Institute for Continuing Legal
      Education Family Law Handbook, 1992, 1998, 2004, 2006, 2011

     “Revising QDROs After Blackston,” Illinois Bar Journal, Vol. 83, August 1995

     “S Corporation ESOP Double Jeopardy: Sections 409A and 409(p),” New York University
      Review of Employee Benefits and Executive Compensation 2006, Chapter 7, Matthew Bender
      & Company, Inc.

     “What The Matrimonial Lawyer Needs To Know About Non-Qualified Deferred
      Compensation”, Journal of the American Academy of Matrimonial Lawyers, Vol. 20, page
      217, 2007

     “What The Matrimonial Lawyer Needs to Know About Non-ERISA Plans, Executive
      Compensation, and Other Related Plans,” Journal of the American Academy of Matrimonial
      Lawyers, Vol. 26, page 601, 2014

     “Employer Stock Issues In Qualified Plans,” The Practical Tax Lawyer, November 2011

  He is the co-author of

     “A Financial Advisor Can Minimize the Risks in an ESOP Transaction,” Illinois Bar Journal

     “Compensation Opportunities and Problems - The Economic Recovery Tax Act of 1981,”
      Chicago Bar Records (September - October, 1981, Vol. 63, No.2)

     “Uses of Leveraged ESOPs in Corporate Transactions,” New York Law Journal, September
      15, 1985

     “Maintaining a Qualified Plan Loan Program in Light of New Regulations,” Small Business
      Taxation, Jan./Feb. 1990

     “ESOPs” Bureau of National Affairs, Tax Management Portfolio, 354-4th (1987); 354-5th
      (1991); 354-7th (2004) and 354-8th (2010)

     “Using Deductible ESOP Dividends To Achieve Corporate Goals,” Journal of Pension
      Planning & Compliance, Fall 1991

     “Use of ‘Enterprise Value’ When an ESOP Purchases Less Than a Majority of a Company’s
      Outstanding Stock,” Tax Management Compensation Planning Journal, June 5, 1992

     “Disposing of a Closely Held Business Through a Tax Deferred Sale to an ESOP,” The Journal
      of Taxation, October 1992

                                                2
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 20 of 21                   PageID
                                 #: 11129



     “Avoiding Problems with IRC §§409(n) and 4979A in IRC § 1042 Multi-Investor ESOP
      LBOs,” Tax Management Compensation Planning Journal, Vol. 21, No.3 (March 5, 1993)

     “Internal Revenue Code §306 and ESOPs,” Tax Management Compensation Planning Journal,
      September 3,1993, Vol. 21, No.9

     “The Kroy Decision: ESOP Advisers Must Do Their Homework,” Mergers & Acquisitions,
      March/April 1994, Vol. 28, No.5

     “Kroy Decision-A Reality Check for Fiduciaries,” Tax Management Compensation Planning
      Journal, July 1994, Vol. 22, No.9

     “Look Before You Leap: Risk Assessment in ESOP Transactions,” Probate and Property
      Magazine, July/August, 1994

     “Employee Stock Ownership Plans After 20 Years,” Tax Management Compensation Planning
      Journal, December 2, 1994

     “Employee Ownership in a Profit- Sharing/401 (k) Plan,” National Center for Employee
      Ownership (Fall 1996)

     “ESOPs and Security Design: Common Stock, Super Common, or Convertible Preferred?”
      Journal of Pension Planning & Compliance (Summer 1997, Vol. 23, No.2)

     “Terminating an ESOP: Valuation and Fiduciary Issues,” The Journal of Employee Ownership
      Law and Finance (Winter 1999, Vol. 11, No.1)

     “Remedies for Retaliatory Termination of ESOP Committee Members,” The Journal of
      Employee Ownership Law and Finance (Summer 2002, Vol. 14, No.3)

     “The Benefits of Using Loans to Help an ESOP Buy Shares,” American Banker, October
      25,2002

     “Investment in Employee Stock Ownership Plans Clarified Through Recent Developments”
      Journal of Taxation of Investments (Summer 2003, Vol. 20, No.4)

     “An Update on Multi-Stage ESOP Transactions,” The Journal of Employee Ownership Law
      and Finance (Fall 2003, Vol. 15, No.4)

     “Reaching an Optimal Level of Employee Ownership In a Profit Sharing Plan/401(k) Plan,”
      Section 401(k) Plans and Employee Ownership, Fourth Edition, (Oakland, CA, NCEO 2003)

     “Fiduciary Hurdles in Selling an ESOP-Owned Company,” New York University Review of
      Employee Benefits and Executive Compensation 2007, Chapter 19, Matthew Bender &
      Company, Inc.




                                               3
  75236582.16
Case 1:18-cv-00155-SOM-WRP Document 460-9 Filed 04/27/21 Page 21 of 21                     PageID
                                 #: 11130



     “New Challenges in Operating Defined Contribution Plans,” New York University Review of
      Employee Benefits and Executive Compensation 2008, Chapter 15, Matthew Bender &
      Company, Inc.

     “Managing Risk in Your Defined Contribution Plan Company Stock Fund,” New York
      University Review of Employee Benefits and Executive Compensation 2009, Chapter 8,
      Matthew Bender & Company, Inc.

     “Information and Strategies for Dealing With the IRS and DOL on Qualified Retirement Plan
      Matters,” New York University Review of Employee Benefits and Executive Compensation
      2010, Chapter 11, Matthew Bender & Company, Inc.

     “Special Considerations in Designing and Operating an ESOP,” BNA Benefit Practitioners’
      Strategy Guide, BPRC, July 29,2011

     “Employee Stock Ownership Plans In Corporate Transactions,” Financier Worldwide,
      October, 2011

     “Legal Update,” ESOP Report, The ESOP Association, November 2011, March 2012, March
      2013, May 2014

     “Where Are We Going With Fiduciary Indemnification?” New York University Review of
      Employee Benefits and Executive Compensation 2012, Chapter 8, Matthew Bender &
      Company, Inc.

     “10 Questions: Buying and Selling ESOP Companies,” Financier Worldwide, August 2012

     “TalkingPoint: Outlook for ESOPs in 2013,” Financier Worldwide, April 2013

     “Moench Presumption Marches Forward” New York University Review of Employee Benefits
      and Executive Compensation 2013, Chapter 15, Matthew Bender & Company, Inc.

  He is also a contributing author to

     Equity Based Compensation for Multinational Corporations, Rodrick, The National Center for
      Employee Ownership (1998)

     The Handbook of Advanced Business Valuation, Reilly and Schweiss, McGraw-Hill (1999)

     Selling to an ESOP, Rodrick, The National Center for Employee Ownership (2000, 6th Ed.)

     Section 401(k) Plans and Employee Ownership, Rodrick, The National Center for Employee
      Ownership (2004, 4th Ed.)

     The Handbook of Employee Benefits, Rosenbloom, Dow Jones Irwin (2005)

         Employee Stock Ownership Plans, Smiley and Gilbert, Prentice Hall Rosenfeld Launer
  Publications (New York, 2006).

                                                4
  75236582.16
